IN THE SUPREME COURT OF THE STATE OF DELAWARE

SHIRE US HOLDINGS, INC. and                §
SHIRE PHARMACEUTICALS, LLC,                §   No. 170, 2021
                                           §
                  Defendant Below,         §
                  Appellant,               §   Court Below—Court of Chancery
                                           §   of the State of Delaware
                  v.                       §
                                           §   C.A. No. 2017-0863-KSJM
SHAREHOLDER REPRESENTATIVE                 §
SERVICES LLC,                              §
                                           §
                  Plaintiff Below,         §
                  Appellee.                §
                                           §

                        Submitted: November 3, 2021
                        Decided:   November 17, 2021

Before SEITZ, Chief Justice; TRAYNOR and MONTGOMERY-REEVES,
Justices.

                                     ORDER
     This 17th day of November, 2021, after careful consideration of the parties’

briefs and the record on appeal, it appears to the Court that the judgment of the

Court of Chancery should be affirmed on the basis of its October 12, 2020

Memorandum Opinion and May 7, 2021 Order and Final Judgment.

     NOW, THEREFORE, IT IS ORDERED that the judgment of the Court of

Chancery is AFFIRMED.

                                           BY THE COURT:

                                           /s/ Gary F. Traynor
                                                 Justice